                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 18-CR-237 (NJ)

GABRIEL LEE BROWN,

                       Defendant.


                    GOVERNMENT’S RESPONSE TO DEFENDANT’S
                     MOTION TO REOPEN DETENTION HEARING


       The United States of America, by and through its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Philip T. Kovoor, Assistant United

States Attorney, hereby respectfully submits this response to the defendant’s motion to reopen the

detention hearing. ECF No. 11. The United States relies on and incorporates its arguments at the

initial detention hearing and continues to recommend detention based upon the presumption for

detention in Title 18, United States Code, Section 3142(e) and the factors in Title 18, United States

Code, Section 3142(g), which weigh in favor of detention.



                                    PROCEDURAL HISTORY

       On December 4, 2018, the defendant robbed the Landmark Credit Union, located at 3600

North 124th Street in Wauwatosa, Wisconsin. Minutes later he fled from the police, leading them

on a high-speed chase on crowded commercial and residential streets. The defendant was

apprehended while fleeing on foot with the bank’s money, the bait bills, and a GPS tracking device.




            Case 2:18-cr-00237-LA Filed 01/10/19 Page 1 of 6 Document 12
A loaded revolver was found lying on the driver’s side floorboard of the defendant’s getaway car.

He later confessed to his crimes.

       On December 18, 2018, a federal grand jury in the Eastern District of Wisconsin returned

an indictment charging the defendant with Bank Robbery, in violation of Title 18, United States

Code, Section 2113(a) and Use of a Firearm During a Crime of Violence, in violation of Title 18,

United States Code, Section 924(c)(1)(A)(i).

       The defendant was arrested and arraigned on December 21, 2018. ECF No. 2. At the initial

appearance, the United States requested that the defendant be detained pending trial, pursuant to

Title 18, United States Code, Section 3142. The defendant, however, by and through his counsel

Gabriela Leija, requested a continuance. At the defendant’s request, the Court temporarily detained

the defendant and adjourned the detention hearing. ECF No. 4.

       On December 27, 2018, the U.S. Probation Office filed a pretrial services report that

detailed the defendant’s social and criminal history and recommended detention because of the

defendant’s risk to the community.

       Only two weeks ago the Court heard the arguments of the parties and issued its order

detaining the defendant pending trial. ECF Nos. 6-7.

       The defendant now moves to reopen the detention hearing pursuant to Title 18, United

States Code, Section 3142(f), which reads in relevant part:

       if the judicial officer finds that information exists that was not known to the movant
       at the time of the hearing and that has a material bearing on the issue whether there
       are conditions of release that will reasonably assure the appearance of such person
       as required and the safety of any other person and the community.

18 U.S.C. § 3142(f) (emphasis added).




                                                 2



           Case 2:18-cr-00237-LA Filed 01/10/19 Page 2 of 6 Document 12
           THE INFORMATION WAS KNOWN AT THE TIME OF HEARING

       The defendant has not met his burden to reopen the detention hearing. The defendant has

presented no new information that warrants a review of the Court’s detention order. The

defendant’s motion rests on complications from his wife’s pregnancy and the hardship caused by

the defendant’s arrest.

        Even the defendant, however, does not contend that this is “information . . . that was not

known . . . at the time of the hearing.” 18 U.S.C. § 3142(f). Instead, the defendant simply says

that “[t]his information was not presented at [his] initial detention hearing.” Def. Motion at 2

(emphasis added).

       After receiving a continuance, the defendant had five days to consult with his attorney

and his attorney had five days to prepare for the detention hearing. During that time, the U.S.

Probation Office conducted a detailed interview of the defendant, spoke with the defendant’s

wife, and prepared a pretrial services report, which included information about the defendant’s

family. ECF No. 5 at 1.

       At the detention hearing, both sides had an opportunity to present evidence and proffer

information. The defendant informed the Court that he was married, had four children, and was

expecting another child.

       In his motion, the defendant states that his wife has been “hospitalized recently due to

severe dehydration.” Def. Motion at 2. That said, he fails to specify the “other complications” or

the dates of hospitalization. Id. He also fails to provide any support for his claim, despite the fact

that his wife is a nurse and is familiar with medical records.

       Whether intentional or inadvertent, the defendant’s failure to present more about his

wife’s pregnancy to the Court is not a basis for reopening the detention hearing.

                                                  3



           Case 2:18-cr-00237-LA Filed 01/10/19 Page 3 of 6 Document 12
                           THE INFORMATION IS NOT MATERIAL

       Even if the defendant had presented the information, his wife’s pregnancy complications

would not have had and do not have a “material bearing” on his risk of flight and danger, in light

of all the information before the Court.

       At the hearing, the United States noted that a rebuttable presumption arose under Title 18,

United States Code, Section 3142(e)(3) because the defendant was charged with a violation of

Section 924(c) in Count 2 of the Indictment. The United States submitted that an examination of

the Section 3142(g) factors showed clear and convincing evidence that the defendant presented a

risk of flight and a danger to the community—a risk not reasonably assured by any condition or

conditions of release. In support, the United States pointed to the overwhelming evidence against

the defendant, his extensive but dated contacts with the criminal justice system, his ties to

Delaware, his illegal drug use, his lack of long-term ties to Wisconsin, and his lack of stable

employment. The United States also argued that the offense conduct itself demonstrates that the

defendant is a flight risk and a danger to the community.

       At the hearing, the defendant presented the same essential arguments that he presents here.

He asked the Court to release him with GPS location monitoring. In support of that argument, the

defendant discussed the nature of the crime, his dated criminal history, and his family ties. In

particular, the defendant noted that he had been married since 2016, has four children, and is

expecting another child.

       The Court ultimately found that the defendant did not rebut the presumption for detention

and that the Government had established, by clear and convincing evidence, that no conditions

would reasonably assure the safety of the community.




                                                4



           Case 2:18-cr-00237-LA Filed 01/10/19 Page 4 of 6 Document 12
       Now the defendant argues that his wife’s pregnancy complications merit release. Def.

Motion at 2-3. That argument, however, is belied by the evidence. The defendant has repeatedly

made reckless, impulsive, and dangerous decisions—with full knowledge that he had a pregnant

wife and four children at home. He regularly used crack cocaine. Unemployed and short on rent,

he committed a bank robbery while carrying a loaded revolver. When stopped minutes later, he

fled from the police in a high-speed chase in broad daylight on crowded streets. He ran multiple

stop signs and red lights and nearly struck multiple vehicles. In doing so, the defendant risked his

own life, the lives of those police officers, and the lives of those in our community. He made all

of those decisions knowing that his wife was pregnant and had four children at home.

       The defendant now faces a federal indictment and many years in prison. His wife’s

pregnancy complications hardly weigh in favor of release. If anything, the defendant has shown

that he makes reckless, impulsive, and dangerous decisions under stress. His wife’s pregnancy

complications suggest that the defendant now poses a greater risk of flight and danger to our

community than before.



                                             CONCLUSION

       The United States respectfully requests that the Court deny the defendant’s motion to

reopen the detention hearing. The defendant has not met his burden to establish that the

information was “not known . . . at the time of the hearing” and has a “material bearing” on the

defendant’s risk of flight and danger. The defendant did not and has not overcome the

presumption for detention and should be detained pending trial.




                                                 5



           Case 2:18-cr-00237-LA Filed 01/10/19 Page 5 of 6 Document 12
Dated at Milwaukee, Wisconsin this 10th day of January 2019.

                                           Respectfully submitted,

                                           MATTHEW D. KRUEGER
                                           United States Attorney

                                    By:    s/ Philip T. Kovoor
                                           PHILIP T. KOVOOR
                                           Assistant United States Attorney
                                           Wisconsin Bar Number: 1104640

                                           Office of the United States Attorney
                                           Eastern District of Wisconsin
                                           517 East Wisconsin Avenue, Room 530
                                           Milwaukee, Wisconsin 53202
                                           Telephone: (414) 297-1721
                                           Fax: (414) 297-1738
                                           Email: philip.kovoor@usdoj.gov




                                       6



   Case 2:18-cr-00237-LA Filed 01/10/19 Page 6 of 6 Document 12
